Mr. Justice Carter, dissenting: I do not agree with the conclusion of the opinion that the legislature intended, under such circumstances as are shown here by the record, to require the local board of improvements to advertise ten days because the estimates altogether amounted to more than $100,000. When section 11, as to advertising when the estimate exceeded $100,-000, was passed the law then required that no supplemental assessment could be levied until the work was completed, but the Local Improvement act was afterward amended so as to permit a supplemental assessment to be levied at any time after the bids for the work had been received in accordance with the provisions of the act. I do not think there is anything in the amendment to indicate that the legislature had in mind, in any way, advertising, as provided in section 11, if the estimates together should amount to more than $100,000. The construction given the Local Improvement act as amended in this regard puts something into the act that I do not think the legislature had in mind at the time the amendment was passed. The effect of the opinion on this point, in my judgment, results in judicial legislation, entirely outside of legislative intention.